               Case 21-16133-LMI       Doc 34     Filed 09/10/21     Page 1 of 15


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Case No.: 21-16133-LMI

OCEANROAD GLOBAL SERVICES LIMITED,                          Chapter 15
HOLDWAVE TRADING LIMITED,

      Debtors in a Foreign Proceeding.                      (Jointly Administered)
_________________________________/

           NOTICE OF EXAMINATION PURSUANT TO FEDERAL RULES OF
            BANKRUPTCY PROCEDURE 2004 AND NOTICE OF SUBPOENA
                              (Documents Only)

         Nicholas Wood, Colin Diss, and Michael Leeds, the joint liquidators (“Foreign

Representatives”), by the undersigned attorney, requests that The Clearing House Payments

Company, LLC, produce documents as detailed in the Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Bankruptcy Case Examination

included with this Notice, attached hereto and incorporated herein, no later than September 24,

2021, at Veritext New York City, 1250 Broadway Suite 2400, New York, New York 10001 or

if produced by electronic mail to cgoncalves@sequorlaw.com; jleon@sequorlaw.com.

         The request for production of documents is pursuant to Rule 2004, Federal Rules of

Bankruptcy Procedure, and Local Rule 2004-1.          Bankruptcy Rules for the United States

Bankruptcy Court for the Southern District of Florida. The scope of the request is as described in

Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1 no order shall be necessary.

                                                    Respectfully submitted,




                                        SEQUOR LAW, P.A.
               Case 21-16133-LMI        Doc 34       Filed 09/10/21    Page 2 of 15


                                                       SEQUOR LAW, P.A.
                                                       1111 Brickell Avenue, Suite 1250
                                                       Miami, Florida 33131
                                                       nmiller@sequorlaw.com
                                                       cgoncalves@sequorlaw.com
                                                       Telephone:    (305) 372-8282
                                                       Facsimile:    (305) 372-8202

                                              By:      /s/ Carolina Z. Goncalves
                                                       Nyana Abreu Miller, Esq.
                                                       Fla. Bar No.: 92903
                                                       Carolina Z. Goncalves, Esq.
                                                       Fla. Bar No.: 124570

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via electronic

filing using the CM/ECF system with the Clerk of the Court which sent e-mail notification of such

filing to all CM/ECF participants in this case and via regular US mail to all participants who are

not on the list to receive e-mail notice/service for this case as indicated on the service list on

September 10, 2021.

                                              By:      /s/ Carolina Z. Goncalves
                                                       Carolina Z. Goncalves, Esq.


                                         SERVICE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Nyana Abreu Miller, Esq. nmiller@sequorlaw.com; msanchez@sequorlaw.com
      Carolina Z. Goncalves, Esq. cgoncalves@sequorlaw.com; msanchez@sequorlaw.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Manual Notice List

       (No manual recipients)




                                                 2
                                         SEQUOR LAW, P.A.
                    Case 21-16133-LMI         Doc 34     Filed 09/10/21     Page 3 of 15

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.flsb.uscourts.gov

In re:                                                       Case No.: 21-16133-LMI

OCEANROAD GLOBAL SERVICES LIMITED,                           Chapter 15
HOLDWAVE TRADING LIMITED,

      Debtors in a Foreign Proceeding.                       (Jointly Administered)
_________________________________/

                               SUBPOENA FOR RULE 2004 EXAMINATION
                              (Documents Only; No Oral Examination Will Occur)

To:      THE CLEARING HOUSE PAYMENTS COMPANY, LLC
         115 BUSINESS PARK DRIVE
         WINSTON-SALEM, NC 27107

    Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
   the following documents, electronically stored information, or objects, and to permit inspection,
   copying, testing, or sampling of the material: See attached SCHEDULE I.

 PLACE OF TESTIMONY                                                  DATE AND TIME
 (If not produced electronically)
 Veritext New York City                                              Friday, September 24, 2021, or as soon
                                                                     as such documents are available.
 1250 Broadway Suite 2400
 New York, New York 10001

 The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P.
 9016, are attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as
 a person subject to a subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena
 and the potential consequences of not doing so.

 Date: September 10, 2021
                                             -/s/ --------------
                                                  Carolina Z. Goncalves.
                                              Carolina Z. Goncalves, attorney for Foreign Representatives
                                              1111 Brickell Avenue, Suite 1250, Miami Florida 33131
                                              cgoncalves@sequorlaw.com; jleon@seqourlaw.com
                                              Tel. (305)372-8282

                            Notice to the person who issues or requests this subpoena
        If this subpoena commands the production of documents, electronically stored information, or tangible
things, or the inspection of premises before trial, a notice and a copy of this subpoena must be served on each
party before it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                             Case 21-16133-LMI               Doc 34      Filed 09/10/21       Page 4 of 15

                                                     PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

      I received this subpoena for (name of individual and title, if any):

      on (date)                .


  □         I served the subpoena by delivering a copy to the named person as follows:


                                                 on (date)                             ; or



  □     I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                  .

My fees are $                 for travel and $               for services, for a total of $          .


I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                               Server’s signature


Printed name and title



                                                                                                Server’s address


Additional information concerning attempted service, etc.:
                                   Case 21-16133-LMI                    Doc 34          Filed 09/10/21              Page 5 of 15

                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                          (ii) disclosing an unretained expert's opinion or information that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                         study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                               (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                       described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                  modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly                conditions if the serving party:
transacts business in person, if the person                                                        (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                               be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                          (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                    compensated.

  (2) For Other Discovery. A subpoena may command:                                          (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,                  (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                              procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                            information:
                                                                                                (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                            documents must produce them as they are kept in the ordinary course of
                                                                                            business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                            the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                                (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                            Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                            electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                            a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                            usable form or forms.
party or attorney who fails to comply.
                                                                                                (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                            information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                                (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                            responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                            from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                            of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                                          order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                            reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                            made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                            requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                            26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                               (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                                 (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                            information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                            trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                                   (i) expressly make the claim; and
order compelling production or inspection.
                                                                                                   (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                            or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                            privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                                 (B) Information Produced. If information produced in response to a
                                                                                            subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                            preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                            received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                            notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                            information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                            until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                            information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                            promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                            where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                            who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                            is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                            …
motion, quash or modify the subpoena if it requires:
                                                                                            (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                            also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                            a person who, having been served, fails without adequate excuse to obey
                                                                                            the subpoena or an order related to it.

                                            For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
        • Parties desiring access to information produced in response to this subpoena will need to follow up with the party serving the subpoena to obtain such access.
        • The party serving the subpoena should make reasonable provisions for prompt access.
        • The court for the district where compliance with the subpoena is required has authority to order notice of receipt of produced materials or access to them
            Case 21-16133-LMI       Doc 34     Filed 09/10/21   Page 6 of 15


                                         SCHEDULE I

                                       INSTRUCTIONS

1.      Each person or entity listed in Table A shall be deemed to include any name of similar
variation, including the names in the “also known as” column. Accordingly, a request for
Documents involving a person or entity listed in Table A shall also encompass any person or
entity similarly named or included in the “also known as” column.

2.     For Thorin International Limited a/k/a Brocode Holdings Limited, Incendio Global
Limited, Joint Ford Limited, PDC Ltd., Spring Field Group Limited B.V., Alma Diamonds Co.
(HK) Ltd., Al Noora Jewellery FZE, and Marengo Investment Group Ltd., “Relevant Period”
means the period of time beginning with and including January 1, 2012 through and including
April 30, 2015. For all other Entities listed in Table A, “Relevant Period” means the period of
time beginning with and including January 1, 2012 through and including April 30, 2014.

                                  DOCUMENT REQUESTS

For the Relevant Period,

1.       Excel spreadsheet(s) containing the following:

a.      all CHIPS payment messages including any person or entity listed in Table A, below,
 irrespective of whether such person or entity is originating or receiving such payment; and

b.     to the extent not included in Document Request 1(a), all payment messages including
any person or entity listed in Table A, below, which messages were translated, converted, or
mapped over from SWIFT, Fedwire, or any other electronic funds transfer messaging system.


                                            TABLE A
                   Entities                                 Also Known As
     Connecor (UK) Limited                   Connecor (UK) Limited
                                             Connecor (UK)
     Formerly known as Welland               Connecor (UK) Ltd
     Investments Limited, PTC                Connecor Limited
     (Professional Tax Consultancy)          Connecor Ltd
     Limited, and Foddington & Cove          Welland Investments Limited
     Limited                                 Welland Investments
                                             Welland Investments Ltd
                                             Welland Limited
                                             Welland Ltd
                                             PTC (Professional Tax Consultancy) Limited
                                             PTC Limited
                                             PTC Ltd
                                             Professional Tax Consultancy Limited
                                             Professional Tax Consultancy Ltd

                                        1
       Case 21-16133-LMI       Doc 34    Filed 09/10/21   Page 7 of 15


                                        Foddington & Cove Limited
                                        Foddington & Cove Ltd
                                        Foddington & Cove
                                        Foddington Limited
                                        Foddington Ltd
Oceanroad Global Services Limited       Oceanroad Global Services Limited
                                        Oceanroad Global Services Ltd
                                        Oceanroad Global Services
                                        Oceanroad Global
                                        Oceanroad Global Limited
                                        Oceanroad Global Ltd
                                        Oceanroad Services
                                        Oceanroad Services Limited
                                        Oceanroad Services Ltd
                                        Oceanroad Limited
                                        Oceanroad Ltd
Holdwave Trading Limited                Holdwave Trading Limited
                                        Holdwave Trading
                                        Holdwave Trading Ltd
                                        Holdwave Limited
                                        Holdwave Ltd
Bramhall & Lonsdale Limited             Bramhall & Lonsdale Limited
                                        Bramhall & Lonsdale Ltd
                                        Bramhall & Lonsdale
                                        Bramhall Ltd
                                        Bramhall Limited
Carte & Hurt Tools Limited              Carte & Hurt Tools Limited
                                        Carte & Hurt Tools Ltd
                                        Carte & Hurt Tools
                                        Carte & Hurt Limited
                                        Carte & Hurt Ltd
                                        Carte Tools Limited
                                        Carte Tools Ltd
                                        Carte Limited
                                        Carte Ltd
Harrington & Charles Trading            Harrington & Charles Trading Company
Company Limited                         Limited
                                        Harrington & Charles Trading Company Ltd
                                        Harrington & Charles Trading Company
                                        Harrington & Charles Trading
                                        Harrington & Charles Trading Ltd
                                        Harrington & Charles Trading Limited
                                        Harrington & Charles
                                        Harrington & Charles Ltd
                                        Harrington & Charles Limited
OC305234 LLP                            OC305234 LLP
                                        Rose Mountain LLP
A/k/a Rose Mountain LLP                 Rose Mountain
                                    2
       Case 21-16133-LMI    Doc 34    Filed 09/10/21   Page 8 of 15


Blackstone Group Management Ltd    Blackstone Group Management Ltd
                                   Blackstone Group Management Limited
                                   Blackstone Group Management
                                   Blackstone Group
                                   Blackstone Group Ltd
                                   Blackstone Group Limited
                                   Blackstone Ltd
                                   Blackstone Limited
                                   Black Stone Group Management Limited
                                   Black Stone Group Management Ltd
                                   Blackstone Management
                                   Blackstone Management Ltd
                                   Blackstone Management Limited
Docklands Investment Limited       Docklands Investment Limited
                                   Docklands Investment Ltd
                                   Docklands Investment
                                   Docklands Limited
                                   Docklands Ltd
Thorin International Limited       Thorin International Limited
                                   Thorin International Ltd
                                   Thorin International
Formerly known as Brocode Holdings Thorin Limited
Limited                            Thorin Ltd
                                   Brocode Holdings Limited
                                   Brocode Holdings Ltd
                                   Brocode Holdings
                                   Brocode Limited
                                   Brocode Ltd
Harmony Overseas Management        Harmony Overseas Management Limited
Limited                            Harmony Overseas Management Ltd
                                   Harmony Overseas Management
                                   Harmony Overseas Limited
                                   Harmony Overseas Ltd
                                   Harmony Management Limited
                                   Harmony Management Ltd
                                   Harmony Management
Mosman Industries Ltd              Mosman Industries Ltd
                                   Mosman Industries Limited
                                   Mosman Industries
                                   Mosman Ltd
                                   Mosman Limited
Energy One Holdings Limited        Energy One Holdings Limited
                                   Energy One Holdings Ltd
                                   Energy One Holdings
                                   Energy One Limited
                                   Energy One Ltd
                                  3
       Case 21-16133-LMI      Doc 34     Filed 09/10/21   Page 9 of 15


                                        Energy Holdings Limited
                                        Energy Holdings Ltd
Emerging Growth Fund Ltd                Emerging Growth Fund Ltd
                                        Emerging Growth Fund Limited
                                        Emerging Growth Fund
                                        Emerging Fund Ltd
                                        Emerging Fund Limited
                                        Emerging Fund
                                        Emerging Growth Ltd
                                        Emerging Growth Limited
                                        Emerging Growth
Glengoyne Financial Holdings Corp       Glengoyne Financial Holdings Corp
                                        Glengoyne Financial Holdings Corp Ltd
                                        Glengoyne Financial Holdings Corp Limited
                                        Glengoyne Financial Holdings Corporation
                                        Limited
                                        Glengoyne Financial Holdings Corporation Ltd
                                        Glengoyne Financial Holdings Corporation
                                        Glengoyne Financial Holding Corp
                                        Glengoyne Financial Holding Corp Ltd
                                        Glengoyne Financial Holding Corp Limited
                                        Glengoyne Financial Holdings Ltd
                                        Glengoyne Financial Holdings Limited
                                        Glengoyne Financial Holdings
                                        Glengoyne Financial
                                        Glengoyne Financial Ltd
                                        Glengoyne Corp
                                        Glengoyne Corporation
                                        Glengoyne Corp Ltd
                                        Glengoyne Corp Limited
Nikka Invest & Finance Inc.             Nikka Invest & Finance Inc.
                                        Nikka Invest & Finance Inc
                                        Nikka Invest & Finance
                                        Nikka Invest and Finance Inc.
                                        Nikka Invest and Finance Inc
                                        Nikka Investments & Finance Inc.
                                        Nikka Investments & Finance Inc
                                        Nikka Investments & Finance
                                        Nikka Invest Inc.
                                        Nikka Invest Inc
                                        Nikka Finance Inc.
                                        Nikka Finance Inc
Kilchoman Trading S.A.                  Kilchoman Trading S.A.
                                        Kilchoman Trading SA
                                        Kilchoman Trading
                                        Kilchoman S.A.


                                    4
       Case 21-16133-LMI      Doc 34   Filed 09/10/21   Page 10 of 15


Incendio Global Limited                Incendio Global
                                       Incendio Global Ltd
                                       Incendio Limited
                                       Incendio Ltd
                                       Incendio Global BVI Limited
                                       Incendio Global BVI Ltd
                                       Incendio Global BVI
                                       Incendio Global Bahamas Limited
                                       Incendio Global Bahamas Ltd
                                       Incendio Global Bahamas
Joint Ford Limited                     Joint Ford Limited
                                       Joint Ford Ltd
PDC Ltd                                PDC Ltd
                                       PDC Limited
Spring Field Group Limited B.V.     Spring Field Group Limited B.V.
                                    Spring Field Group Limited BV
Formerly known as JRD International Spring Field Group Limited
Limited                             Spring Field Group
                                    Spring Field Limited
                                    Spring Field Ltd
                                    Springfield Limited
                                    Springfield Ltd
                                    Springfield Group Limited B.V.
                                    Springfield Group Limited
                                    Springfield Group
                                    JRD International Limited
                                    JRD International Ltd
                                    JRD International
                                    JRD International Limited B.V.
Alma Diamonds Co. (HK) Ltd          Alma Diamonds Co. (HK) Ltd
                                    Alma Diamonds Co. (HK) Limited
Formerly known as Su-Raj Diamond Alma Diamonds Co (HK) Ltd
(H.K.) Ltd                          Alma Diamonds Co (HK) Limited
                                    Alma Diamonds Co (H.K.) Ltd
                                    Alma Diamonds Co (H.K.) Limited
                                    Alma Diamonds Co. (Hong Kong) Ltd
                                    Alma Diamonds Co. (Hong Kong) Limited
                                    Alma Diamonds Co. HK Ltd
                                    Alma Diamonds Co. HK Limited
                                    Alma Diamonds Co. H.K. Ltd
                                    Alma Diamonds Co. H.K. Limited
                                    Alma Diamonds Co Ltd
                                    Alma Diamonds Co Limited
                                    Alma Diamonds
                                    Alma Diamonds Ltd
                                    Su-Raj Diamond (H.K.) Ltd
                                    Su-Raj Diamond (H.K.) Limited
                                  5
       Case 21-16133-LMI         Doc 34   Filed 09/10/21    Page 11 of 15


                                          Su-Raj Diamonds (H.K.) Ltd
                                          Su-Raj Diamonds (HK) Ltd
                                          Su-Raj Diamonds (HK) Limited
                                          Su-Raj Diamonds Limited
                                          Su-Raj Diamonds Ltd
Power Capital Ventures Limited            Power Capital Ventures Limited
                                          Power Capital Ventures Ltd
                                          Power Capital Ventures
Al Noora Jewellery FZE                    Al Noora Jewellery FZE
                                          Al Noora Jewellery
                                          Al Noora FZE
Marengo Investment Group Ltd              Marengo Investment Group Ltd
                                          Marengo Investment Group Limited
                                          Marengo Investment Group
Pinnacle Investment Funds SPC             Pinnacle Investment Funds SPC Limited
Limited                                   Pinnacle Investment Funds SPC Ltd
                                          Pinnacle Investment Funds SPC
A/k/a New Age Growth Fund Limited         Pinnacle Investment Funds
                                          Pinnacle Investment Fund SPC Limited
                                          Pinnacle Investment Fund SPC Ltd
                                          Pinnacle Investment Fund SPC
                                          Pinnacle Investment Fund
                                          New Age Growth Fund Limited
                                          New Age Growth Fund Ltd
                                          New Age Growth Fund
Global Growth Fund                        Global Growth Fund Limited
                                          Global Growth Fund Ltd
                                          Global Growth Fund
Italian Gold FZC                          Italian Gold FZC
                                          Italian Gold F.Z.C.
Al Alam Jewellery FZC                     Al Alam Jewellery FZC
                                          Al Alam Jewelery FZC
                                          Al Alam Jewelry FZC
                                          Al Alam Jewellery F.Z.C.
                                          Al Alam Jewelery F.Z.C.
                                          Al Alam Jewelry F.Z.C.
                                          Al Alam Jewellery
                                          Al Alam Jewelery
                                          Al Alam Jewelry
                                          Al Alam FZC
                                          Al Alam F.Z.C.
Al Mufied Jewellery FZC                   Al Mufied Jewellery FZC
                                          Al Mufied Jewelery FZC
                                          Al Mufied Jewelry FZC
                                          Al Mufied Jewellery F.Z.C.
                                          Al Mufied Jewelery F.Z.C.
                                          Al Mufied Jewelry F.Z.C.
                                    6
      Case 21-16133-LMI   Doc 34   Filed 09/10/21   Page 12 of 15


                                   Al Mufied Jewellery
                                   Al Mufied Jewelery
                                   Al Mufied Jewelry
                                   Al Mufied FZC
                                   Al Mufied F.Z.C.
Al Qasif Jewellery FZE             Al Qasif Jewellery FZE
                                   Al Qasif Jewelery FZE
                                   Al Qasif Jewelry FZE
                                   Al Qasif Jewellery F.Z.E.
                                   Al Qasif Jewelery F.Z.E.
                                   Al Qasif Jewelry F.Z.E.
                                   Al Qasif Jewellery
                                   Al Qasif Jewelery
                                   Al Qasif Jewelry
                                   Al Qasif FZE
                                   Al Qasif F.Z.E.
Al Razin Jewellery FZE             Al Razin Jewellery FZE
                                   Al Razin Jewelery FZE
                                   Al Razin Jewelry FZE
                                   Al Razin Jewellery F.Z.E.
                                   Al Razin Jewelery F.Z.E.
                                   Al Razin Jewelry F.Z.E.
                                   Al Razin Jewellery
                                   Al Razin Jewelery
                                   Al Razin Jewelry
                                   Al Razin FZE
                                   Al Razin F.Z.E.
Al Faheem Jewellery FZE            Al Faheem Jewellery FZE
                                   Al Faheem Jewelery FZE
                                   Al Faheem Jewelry FZE
                                   Al Faheem Jewellery F.Z.E.
                                   Al Faheem Jewelery F.Z.E
                                   Al Faheem Jewelry F.Z.E.
                                   Al Faheem Jewellery
                                   Al Faheem Jewelery
                                   Al Faheem Jewelry
                                   Al Faheem FZE
                                   Al Faheem F.Z.E.
Al Minhaj Jewellery FZE            Al Minhaj Jewellery FZE
                                   Al Minhaj Jewelery FZE
                                   Al Minhaj Jewelry FZE
                                   Al Minhaj Jewellery F.Z.E.
                                   Al Minhaj Jewelery F.Z.E.
                                   Al Minhaj Jewelry F.Z.E.
                                   Al Minhaj Jewellery
                                   Al Minhaj Jewelery
                                   Al Minhaj Jewelry
                                   Al Minhaj FZE
                                   Al Minhaj F.Z.E.
                             7
      Case 21-16133-LMI    Doc 34   Filed 09/10/21    Page 13 of 15


Al Masa Jewellery FZE               Al Masa Jewellery FZE
                                    Al Masa Jewelery FZE
                                    Al Masa Jewelry FZE
                                    Al Masa Jewellery F.Z.E.
                                    Al Masa Jewelery F.Z.E.
                                    Al Masa Jewelry F.Z.E.
                                    Al Masa Jewellery
                                    Al Masa Jewelery
                                    Al Masa Jewelry
                                    Al Masa FZE
                                    Al Masa F.Z.E.
Dana Jewellery FZE                  Dana Jewellery FZE
                                    Dana Jewelery FZE
                                    Dana Jewelry FZE
                                    Dana Jewellery F.Z.E.
                                    Dana Jewelery F.Z.E.
                                    Dana Jewelry F.Z.E.
                                    Dana Jewellery
                                    Dana Jewelery
                                    Dana Jewelry
                                    Dana FZE
                                    Dana F.Z.E.
Al Lulu Jewellery FZE               Al Lulu Jewellery FZE
                                    Al Lulu Jewelery FZE
                                    Al Lulu Jewelry FZE
                                    Al Lulu Jewellery F.Z.E.
                                    Al Lulu Jewelery F.Z.E.
                                    Al Lulu Jewelry F.Z.E.
                                    Al Lulu Jewellery
                                    Al Lulu Jewelery
                                    Al Lulu Jewelry
                                    Al Lulu FZE
                                    Al Lulu F.Z.E.
Al Subhi Jewellery FZE              Al Subhi Jewellery FZE
                                    Al Subhi Jewelery FZE
                                    Al Subhi Jewelry FZE
                                    Al Subhi Jewellery F.Z.E.
                                    Al Subhi Jewelery F.Z.E.
                                    Al Subhi Jewelry F.Z.E.
                                    Al Subhi Jewellery
                                    Al Subhi Jewelery
                                    Al Subhi Jewelry
                                    Al Subhi FZE
                                    Al Subhi F.Z.E.
Al Jumanah Jewellery FZE            Al Jumanah Jewellery FZE
                                    Al Jumanah Jewelery FZE
                                    Al Jumanah Jewelry FZE
                                    Al Jumanah Jewellery F.Z.E.
                                    Al Jumanah Jewelery F.Z.E.
                              8
      Case 21-16133-LMI    Doc 34    Filed 09/10/21   Page 14 of 15


                                     Al Jumanah Jewelry F.Z.E.
                                     Al Jumanah Jewellery
                                     Al Jumanah Jewelery
                                     Al Jumanah Jewelry
                                     Al Jumanah FZE
                                     Al Jumanah F.Z.E.
Al Ihsan Jewellery FZE               Al Ihsan Jewellery FZE
                                     Al Ihsan Jewelery FZE
                                     Al Ihsan Jewelry FZE
                                     Al Ihsan Jewellery F.Z.E.
                                     Al Ihsan Jewelery F.Z.E.
                                     Al Ihsan Jewelry F.Z.E.
                                     Al Ihsan Jewellery
                                     Al Ihsan Jewelery
                                     Al Ihsan Jewelry
                                     Al Ihsan FZE
                                     Al Ihsan F.Z.E.
Al Abia Jewellery FZC                Al Abia Jewellery FZC
                                     Al Abia Jewelery FZC
                                     Al Abia Jewelry FZC
                                     Al Abia Jewellery F.Z.C.
                                     Al Abia Jewelery F.Z.C.
                                     Al Abia Jewelry F.Z.C.
                                     Al Abia Jewellery
                                     Al Abia Jewellery
                                     Al Abia Jewelry
                                     Al Abia FZC
                                     Al Abia F.Z.C.
Winsome Diamonds and Jewellery       Winsome Diamonds and Jewellery Limited
Limited                              Winsome Diamonds and Jewelery Limited
                                     Winsome Diamonds and Jewelry Limited
                                     Winsome Diamonds & Jewellery Limited
                                     Winsome Diamonds & Jewlery Limited
                                     Winsome Diamonds & Jewelry Limited
                                     Winsome Diamonds and Jewellery Ltd
                                     Winsome Diamonds and Jewelery Ltd
                                     Winsome Diamonds and Jewelry Ltd
                                     Winsome Diamonds & Jewellery Ltd
                                     Winsome Diamonds & Jewelery Ltd
                                     Winsome Diamonds & Jewelry Ltd
                                     Winsome Diamonds Limited
                                     Winsome Diamonds Ltd
                                     Winsome Jewellery Limited
                                     Winsome Jewelery Limited
                                     Winsome Jewelry Limited
                                     Winsome Jewellery Ltd
                                     Winsome Jewelery Ltd
                                     Winsome Jewelry Ltd
                                     Winsome Limited
                                 9
Case 21-16133-LMI   Doc 34   Filed 09/10/21   Page 15 of 15


                             Winsome Ltd
                             Winsome Diamonds and Jewellery
                             Winsome Diamonds and Jewelery
                             Winsome Diamonds and Jewelry
                             Winsome Diamonds & Jewellery
                             Winsome Diamonds & Jewelery
                             Winsome Diamonds & Jewelry
                             Winsome Diamonds
                             Winsome Jewellery
                             Winsome Jewelery
                             Winsome Jewelry




                       10
